Citation Nr: 0731585	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-12 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and D. M.


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel
INTRODUCTION

The veteran had active service from September 1959 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  


FINDING OF FACT

The veteran's bilateral hearing loss and tinnitus were caused 
by his active military service from September 1959 to 
September 1963.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

2.  Service connection for tinnitus is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The veteran's DD 214 and service personnel records show that 
he was an aircraft mechanic.  In its September 2005 rating 
decision, the RO conceded that the veteran was exposed to 
noise in service.  At his August 2007 travel Board hearing, 
the veteran stated that he was not exposed to hazardous noise 
during his post-service employment for an airline.  

After the travel Board hearing, the veteran submitted 
additional evidence, accompanied by a waiver of RO 
jurisdiction.  38 C.F.R. § 20.1304 (2007).  The veteran 
submitted three letters regarding his post-service 
employment.  First, a July 2007 letter from his former 
supervisor stating that his occupation was not part of the 
airline's hearing conservation program, and that he was not 
exposed to noise at work.  Second, a statement from an 
industrial hygienist at his place of employment, stating that 
the veteran did not work in an area where there was a 
potential for potential noise exposure.  Lastly, he submitted 
a letter from the Transport Workers Union, which stated that 
the veteran's shop areas' noise levels were below the decibel 
levels that the Occupational Safety and Health Administration 
(OSHA) required for hearing protection conservation programs.  

In addition to the letters regarding his post-service 
employment, the veteran submitted a July 2007 audiological 
examination and analysis by D. G., a private rehabilitative 
audiologist.  D. G. reviewed copies of the veteran's service 
medical records (SMRs).  She noted that on induction in 
August 1959, the veteran's Whispered Voice test indicated 
"15/15."  She explained that this meant the veteran could 
hear the whispered voice of a person who was 15 feet away.  
No audiometric examination was conducted on induction.  The 
veteran's July 1960 flight fitness examination reported a 
Whispered Voice test of 15/15 and also audiometric thresholds 
ranging from -5 dB to -10 dB in the right ear and 0 dB to -5 
dB to -10 dB in the left ear.  D. G. stated that the 
veteran's results were better than average.  The veteran's 
March 1962 flight fitness examination reported another 15/15 
for the Whispered Voice test and audio metric testing 
thresholds of -5 dB in each ear.  D. G. explained that this 
indicated some decrease in hearing, although the veteran's 
hearing was "still better than average."  

The last audiological examination in service was at the 
veteran's August 1963 discharge examination, where the 
veteran's Whispered Voice test results were 15/15 and his 
audiometric testing showed thresholds of 5 dB for all 
frequencies in each ear except for a result of 10 dB at 6000 
Hertz in the right ear.  

D. G. concluded that the veteran's in-service audiological 
testing results "indicated a decrease in hearing thresholds 
of 15 to 20 dB across all frequencies in both ears."  
Although the veteran's hearing was still within normal limits 
at discharge, the tests documented a "significant" amount 
of decrease in hearing over a four year period.  D. G. opined 
that it was as likely as not that the veteran's hearing loss 
was caused by his military noise exposure, providing 
probative evidence in support of this claim.  

The veteran's SMRs noted a rapid depressurization incident in 
1961.  The veteran experienced rapid depressurization at 
approximately 35,000 feet.  D. G. stated that according to a 
PIA Air Safety Publication, rapid depressurization causes a 
severe decrease of oxygen, which could cause a decrease in 
hearing by damaging the hair cells in the cochlear.  D. G. 
concluded that the rapid depressurization as likely as not 
contributed to the veteran's hearing loss and tinnitus.  

D. G. noted that the veteran's SMRs made no mention of 
tinnitus because the veteran was not asked if ringing in his 
ears was present.  She then cited recent articles from the 
New England Journal of Medicine and Noise and Military 
Service: Implications for Hearing Loss and Tinnitus, which 
stated that noise exposure sufficient to produce hearing loss 
is also likely to be associated with tinnitus.  D. G. 
concluded that it was as likely as not that the veteran's 
tinnitus was caused by the combination of the 1961 rapid 
depressurization incident and exposure to hazardous noise in 
service.  

The Board finds that D. G.'s analysis is entitled to great 
probative weight, and that it provides strong evidence in 
favor of the veteran's claims.  

The veteran also submitted an examination report from C. T., 
a private audiologist.  C. T. concluded that the veteran 
worked as an aircraft mechanic in the military.  Unlike D. 
G., C. T. did not review copies of the veteran's SMRs.  She 
provided the veteran with an audiological examination and 
concluded that the veteran's hearing loss and tinnitus were 
as least as likely as not related to his period of military 
service because of his occupation while in service.  

While C. T.'s statement was not as detailed as D. G.'s, the 
Board finds that it is entitled to some probative weight, and 
that it provides evidence in favor of the veteran's claims.  

The veteran underwent a VA audiological examination in 
September 2005.  The VA examiner concluded that the veteran's 
hearing loss was worse than predicted from aging, but that 
the SMRs documented normal auditory thresholds, and no 
complaints of hearing loss or tinnitus.  The examiner 
concluded that the veteran's hearing loss and tinnitus were 
not caused by his period of service because the SMRs were 
negative for complaints of hearing loss and the veteran's 
audiological thresholds were within normal limits throughout 
service.  

The Board finds that the September 2005 VA examination is 
entitled to some probative weight, and that it provides some 
evidence against the veteran's claim.  However, it is not 
sufficient to outweigh D. G. and C. T.'s statements.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'" Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

Based on the above, the Board finds that the evidence 
supports service connection for bilateral hearing loss and 
tinnitus.  The appeals are granted.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in March 2005, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The March 2005 VCAA 
letter specifically asks the veteran to provide any evidence 
in his possession that pertains to the claim. Id. at 120-21.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for bilateral tinnitus is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


